DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 10/26/20 are acknowledged. Claim 1 has been amended. Claims 9-11 and 21 has been canceled. Claim 24 has been added. Claims 1-8, 12-20 and 22-24 are pending and under examination.
Withdrawn Rejections
The rejection of claim(s) 1-8, 10, 12-20, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McPherson et al. (US Patent Application Publication 2016/0303187 A1, published October 20, 2016), is withdrawn because Applicant invokes the exception under AIA  35 U.S.C. 102(b)(2)(c). See paragraph 9, page 13 of the previous Office action.
The rejection of claims 1-4, 12-13, and 17 under 35 U.S.C. 103 as being obvious over Niitsu et al. (US Patent Application Publication 2012/0142754 A1, published June 7, 2012) in view of Vjayendran et al. (US Patent Application Publication 2016/0297893 A1, published October 13, 2016), is withdrawn in light of Applicant’s persuasive arguments. See paragraph 14, page 17 of the previous Office action. 
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8, 12-20 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of treating a subject having kidney injury or identified as being at an increased risk of acute kidney injury, the method comprising administering to the subject an antibody that specifically binds Metalloproteinase inhibitor 2 (TIMP-2), in an amount sufficient to decrease kidney injury in the subject.
The specification teaches that mice were subjected to a cecal ligation and puncture surgery (CLP) to induce sepsis or laparotomy only (See page 37). The specification teaches that CLP mice were injected with anti-TIMP2 antibody NB172-77 or anti-TIMP2 antibody NB251-47 (See page 38). The specification teaches that anti-TIMP2 treatment with TIMP2 (NB172-77) significantly decreased the extent of kidney tissue injuries compared to untreated sepsis (See page 38 and figure 1). The specification teaches that anti-TIMP2 antibody (NB251-47) did not significantly decrease the extent of kidney injury (See figure 1).  
A method of treating a subject at risk of having a kidney injury, the method comprising administering to the subject anti-TIMP2 antibody NB172-77, in an amount sufficient to decrease kidney injury in the subject, wherein the subject has sepsis meets the written description provision of 35 U.S.C. 112(a). However, the claims encompass far more than anti-TIMP2 antibody NB172-77. The claim encompass a vast genus of anti-TIMP2 antibodies that are 
With the exception of anti-TIMP2 antibody NB172-77, the skilled artisan cannot envision the detailed chemical structure of the encompassed anti-TIMP2 antibodies, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565,1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
There is no common/shared structure among the antibodies having the claimed binding function. The instant claims attempt to claim every antibody that has the function of specifically 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. Paul (Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapter 8, pages 292-295, 1993) teaches that the amino 
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is further underscored by Casset et al. (Biochemical and Biophysical Research Communications, 307:198-205, 2003), which discuss the importance of multiple CDRs in antigen contact. Casset et al. teach that all antibodies have six CDR residues, all of which are more or less involved in antigen recognition (See page 199). Casset et al. teach that peptide mimetics of antibody combining sites have previously only targeted CDR H3, since this CDR is typically at the center of most, if not all, antigen interactions; however this strategy is flawed since other CDRs play an important role in the recognition of antigen (See page 199). Casset et al. construct a peptide mimetic of an anti-CD4 monoclonal antibody, 
The diversity of antibodies binding a single antigen is discussed by Ferrara et al. (mABs, 2015; 7(1): 32-41). Ferrara et al. teach that generation of antibodies to a single antigen using two rounds of phage display results in an antibody library comprising 105-106 antibodies (See page 36). Ferrara et al. teach that there is substantial variation in the genus of antibodies that bind a single antigen, on the order of hundreds of different sequences and states "The number of different HCDR3sselected against the test antigens ranges from 74 to 460, with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account" (See page 36). Given that Ferrara et al. teach that a single antigen can have hundreds of thousands of antibodies that bind, each of which can comprise antibodies that are structurally distinct from the anti-TIMP-2 antibody disclosed, one of skill in the art would not conclude that the single antibody disclosed is representative of the genus.

In the absence of sufficient guidance and direction to the structural and functional analysis, applicant's reliance on the single TIMP-2 antibody in the specification as-filed does not appear to provide sufficient written description for the genus of TIMP-2 antibodies in view of the 
Regarding the subject encompassed by the claim, the claims broadly encompass treating any subject at risk of having a kidney injury. The dependent claims state that the subject is one having CKD or exhibiting one or more symptoms of CKD, diabetic nephropathy or one or more symptoms of diabetic nephropathy, acute kidney injury or one or more symptoms of acute kidney injury, an existing diagnosis of one or more of congestive heart failure, preeclampsia, eclampsia, diabetes mellitus, hypertension, coronary artery disease, proteinuria, renal insufficiency, glomerular filtration below the normal range, cirrhosis, serum creatinine above the normal range, sepsis, injury to renal function, or reduced renal function, subjects undergoing or has undergone major vascular surgery, coronary artery bypass, or other cardiac surgery, and/or has received one or more of NSAIDs, cyclosporines, tacrolimus, aminoglycosides, foscarnet, ethylene glycol, hemoglobin, myoglobin, ifosfamide, heavy metals, methotrexate, radiopaque contrast agents, or streptozotocin or a subject characterized at or below AKIN stages 1,2 or 3 or RIFLE stages R, I or F. It should be noted that the phrase “at risk” in claim 1 indicates that the subject does not presently have kidney injury, but rather has the potential to develop kidney injury in the future. Given the broadest reasonable interpretation, the claims, in some embodiments, encompass administering the anti-TIMP2 antibody to any subject, even if no kidney injury is present. However, with the exception of demonstrating that anti-TIMP-2 antibody NB172-77 decreases kidney injury score in a subject with sepsis, the specification does not 
The state of the art regarding the use of modulating TIMP-2 to treat individuals is discussed by Niitsu et al. (US Patent Application Publication 2012/0142754 A1, published June 7, 2012) teach methods of treating an individual suffering from a disease associated with TIMP-1 and/or TIMP-2 by administering agents that reduce the expression of TIMP-1 and TIMP-2 (See paragraph 0126). Niitsu et al. teach that the disease associated with TIMP-1 and/or TIMP-2 include cirrhosis, any condition causing kidney fibrosis, such as CKD including ESRD, and other kidney associated indications, such as treatment of early stage CKD (elevated SCr) in diabetic patients, kidney fibrosis associated with lupus glomeruloschelerosis and diabetic nephropathy (See table 1 and paragraphs 0127-0133). Niitsu et al. teach kits comprising an antibody that binds to TIMP-2 for prophylactic and therapeutic purposes (See paragraph 0375). 
The state of the art, as discussed by Vijayan et al. (Am J Kidney Dis. 2016;68(1):19-28), is such that TIMP-2 in combination with IGFBP-7 is recognized as a biomarker for risk assessment of acute kidney injury (See page 20). Vijayan et al. teach that the TIMP-2 x IGFBP-7 biomarker test is to be used in ICU patients with cardiovascular and/or respiratory compromise within the prior 24 hours (See page 22). Vijayan et al. teach that the test has a high sensitivity and low specificity, and therefore, false-positives will be common if the test is used inappropriately in low-risk patients (See page 22). As noted in Box 1., the appropriate patient population for the biomarker test includes ICU patients with 1 other risk factor for AKI, after cardiac bypass or other major high-risk surgery or with sepsis. In particular, Vijayan et al. teach that the test should not be used in ambulatory practices and is not beneficial in patients with established KDIGO stage 2 or 3 AKI or proteinuria. It should be noted that both of these patient populations are encompassed by the instant claims.  Vijayan et al. states that “[T]here is much 
Consequently, only method of treating a subject at risk of having a kidney injury, the method comprising administering to the subject anti-TIMP2 antibody NB172-77, in an amount sufficient to decrease the extent of kidney injury in the subject, wherein the subject has sepsis, but not the full breadth of the claims (encompassing any TIMP-2 antibody and all subjects at risk of kidney injury) meet the written description provision of 35 USC 112, first paragraph. The species specifically disclosed is not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).
Applicant’s Arguments

b. Applicant argues that in AIcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180 (Fed. Cir. 2014), even though the alleged infringer argued that the claimed method1 lacked sufficient written description because it encompassed “a method for enhancing the chemical stability of innumerable prostaglandins by adding to them [polyethoxylated castor oil] in an endless number of combinations and concentrations,” whereas the “specifications only disclose physical data from one compound to support the proposition that PECO enhances the chemical stability of all prostaglandins,” the Federal Circuit held:
We agree ... that the specifications provide an adequate written description of the claimed invention.... The standard for satisfying the written description requirement is whether the disclosure “allow[s] one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” There is no requirement that the disclosure contain “either examples or an actual reduction to practice”; rather, the critical inquiry is whether the patentee has provided a description that “in a definite way identifies the claimed invention” in sufficient detail that a person of ordinary skill would understand that the inventor was in possession of it at the time of filing. Id., at 1190-1191 (internal citations omitted).

c. Applicant argues that Example 7 of the USPAT presentation by Dam Kolker, entitled “Antibodies and the written description requirement of 35 U.S.C. 112(a) deems the following claim and fact pattern to satisfy the written description requirement:
Claim: A method of decreasing blood pressure in a subject in need thereof, the method comprising administering an antibody that binds to protein X and inhibits its activity.
Facts: Applicant made a single antibody. The antibody was shown to decrease blood pressure in a relevant animal model. Additional experiments showed that other ways of reducing the level or activity of protein X, including knockouts and small molecule inhibitors, all decrease 
The presentation explains:
The claim encompasses methods of using a genus of antibodies. The totality of the evidence indicates a genus of antibodies within the scope of the claim exists. There is scientific reason to believe that any of the antibodies in the art will work in the claimed method.
Applicant argues that similar to the claim and fact pattern in Example 1, the totality of evidence indicates that a genus of antibodies within the scope of the claim exists and there is scientific reason to believe that other antibodies known in the art which neutralize TIMP2 will work in the claimed method.
d. Applicant argues that the office action incorrectly characterizes figure 1. Applicant argues that a person of ordinary skill in the art would interpret figure 1 as demonstrating that some level of reduction in kidney injury using the NB251-47 polyclonal antibody, simply from a visual comparison of the histology scores between the NB251-47 groups and the CLP control group. Applicant admits that the polyclonal antibody data is not significantly significant, but argues that neither the specification nor the claims indicate that statistically significant reduction in kidney injury are required by the claimed method.  Applicant argues that a person having ordinary skill in the art would also understand that statistical significance may be much less likely to be observed in the instant experiment, where kidney injury is scored by discrete histology scores of 0-3 or 0-5 (i.e., where every small increment of improvement may not be captured) compared to more quantitative measurements which may fall along a continuous spectrum. Applicant argues that figure 1 clearly shows that the median histology score for the NB251-47 is almost a whole point lower than that of the CLP control and virtually indistinguishable from that for the NB172-77 monoclonal antibody group, which was statistically significant. Thus, a person having ordinary skill would recognize that both the NB172-77 monoclonal antibody and the NB251-47 polyclonal antibody can be used to reduce kidney injury.
Response to Arguments

a. In response to Applicant’s argument that claim 1 recites a method and not a composition, the court in University of Rochester v. G.D. Searle& Co., 358 F.3d 916,926 (Fed. Cir. 2004) held that regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. 
	The instant method encompasses the use of a compound, specifically an antibody that specifically binds to metalloproteinase inhibitor 2 (TIMP2). The antibodies have the required function of treating a subject having kidney injury or identified as being at an increased risk of acute kidney injury by administering an effective amount sufficient to decrease kidney injury in the subject. The instant specification teaches that anti-TIMP2 antibodies may be monoclonal, polyclonal or antibody fragments thereof. However, the specification only describes a single antibody having the claimed function and therefore, fails to describe a representative number of species within the claimed genus. Although the specification references numerous documents with regard to how to prepare antibodies that specifically bind to TIMP-2, “it is the specification itself that must demonstrate possession. And while the description requirement does not demand any particular form of disclosure,... or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3dat 1352. In addition, the specification does not identify any commercially available antibodies that would exhibit the functions recited in the claims, describe the structural features common to members of the genus that would allow a skilled artisan to distinguish antibodies encompassed by the claim language from other antibodies, and disclose any correlation between the structure and function of the antibodies encompassed by the claim language. Thus, the specification fails to describe the antibodies required to practice the 
b. In response to Applicant’s argument that AIcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180 (Fed. Cir. 2014) supports the position that the instant claims meet  the written description requirement, the fact pattern of AIcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180 (Fed. Cir. 2014) is different from that of the instant claims. In AIcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180 (Fed. Cir. 2014), the genus encompassed by the claims was well known in the art. The specification of the ‘287 and ‘062 patents described various classes of prostaglandins, as well as preferred concentrations and thirty-two specifically preferred examples of prostaglandins. Furthermore, the ‘287 and ‘062 patents describe various types of PECOs that may be used in the invention, with preferred types and concentrations. Of note, the decision in this case states that the disclosure of the ‘287 and ‘062 patents demonstrate possession of the claimed invention with a description of adding PECO to enhance the stability of prostaglandins across a range of various formulation parameters. In contrast, the instant specification discloses a single antibody that specifically binds to TIMP-2 and decreases kidney injury. As noted above, the genus of antibodies that specifically binds to TIMP-2 and decreases kidney injury when administered to a subject is not well known in the art. It should be noted that the prior art reference Vjayendran et al. (US Patent Application Publication 2016/0297893 A1, published October 13, 2016) discloses anti-TIMP-2 antibodies. However, Applicant states in the remarks on pages 15-16 that it is not predictable that administering an antibody that binds a specific protein would result in decreasing kidney injury, especially in light of the fact that the antibody has not been administered and shown to have in vivo efficacy. Thus, Applicant’s argument supports the Examiner’s position that the genus of TIMP-2 antibodies is not well known in the art.  With the exception of the single species disclosed in the specification, Applicant has pointed to no other antibody having the claimed functions. That is, the specification does not disclose any antibody known in the art that falls within the scope of the 
c. In response to Applicant’s argument that the instant claims are similar to the claims in the written description training presentation by Dan Kolker, the instant claims differ from the example claim meeting the written description requirement in that the example states that at the time the application was filed, a genus of antibodies which bind to protein X and inhibit its activity was known and readily available in the art. Unlike the fact pattern of the example, a genus of antibodies that specifically binds to TIMP-2 and decreases kidney injury is not known and readily available in the art. The specification discloses a single antibody having the claimed functions and Applicant points to no other antibody in the art having the claimed functions. Although the prior art reference Vjayendran et al. (US Patent Application Publication 2016/0297893 A1, published October 13, 2016) discloses anti-TIMP-2 antibodies, Applicant states in the remarks on pages 15-16 that it is not predictable that administering an antibody that binds a specific protein would result in decreasing kidney injury, especially in light of the fact that the antibody has not been administered and shown to have in vivo efficacy. Thus, unlike the claims in the written description training presentation by Dan Kolker, the genus of TIMP-2 antibodies is not well known and readily available in the art.
d. In response to Applicant’s argument that the Examiner misinterprets figure 1, figure 1 compares the ability of two different antibodies to reduce kidney injury. The figure demonstrates that only antibody NB172-77 decreased the extent of kidney injury compared to the control. Consonant with this interpretation, the instant specification states that anti-TIMP2 treatment with TIMP2(NB272-22) significantly decreased the extent of kidney tissue injuries compared to untreated sepsis. The Examiner disagrees that one of skill in the art would interpret claim 1 to mean that antibody NB251-47 showed some level of reduction in kidney injury. Rather, one interpreting the figure would conclude that one antibody (NB172-77) reduced kidney injury, while the other antibody (NB251-47) did not.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 12, 17-20, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites treating a subject “identified as being at risk” for having a kidney injury. The phrase “identified as being at risk” in claim 1 indicates that the subject does not presently have kidney injury, but rather has the potential to develop kidney injury in the future. Given the broadest reasonable interpretation, the claims, in some embodiments, encompass administering the anti-TIMP2 antibody to any subject, even if no kidney injury is present. However, the claims do not set forth the criteria for determining the subject who is at risk for having kidney injury, such that one of skill in the art would know when the subject actually has a kidney injury that would benefit from therapeutic intervention with the claimed anti-TIMP2 antibody.  Although claims 2-5 attempt to limit the scope of the patient population, this does not cure the deficiencies of claim 1 because the indications recited in claims 2-5 do not lead to kidney injury 100% of the time. For example, cardiac surgery is associated with an 18% incidence of AKI (See page 23; Vijayan et al. (Am J Kidney Dis. 2016;68(1):19-28)). While all subjects undergoing cardiac surgery may be at risk for AKI, in the majority of cases, this does not lead to AKI, and therefore, these subjects would not need intervention with an anti-TIMP-2 antibody. Thus, the scope of the claim is ambiguous with regard to the subject being treated. Clarification and/or correction is required.
Applicant’s Arguments

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that one of skill in the art would not arbitrarily administer a drug absent a substantial reason to suspect that the drug may provide medical benefit and could use the specific biomarkers, urine output and serum creatinine to diagnose potential kidney injury, it is noted that the features upon which applicant relies (i.e., specific biomarkers, urine output and serum creatinine) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not set forth the criteria for identifying a patient at risk of AKI, and thus, the scope of the patients encompassed by the claims ambiguous. 
Claim Status
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646